Case 1:20-cv-03053-RMB-AMD Document 1-4 Filed 03/19/20 Page 1 of 2 PageID: 73




                 UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF NEW JERSEY


JOHN GERICKE, Individually and on            Civil Action No.
behalf of All Individuals similarly
situated,

                    Plaintiffs,

            v.
                                                      CERTIFICATION OF
TRUIST D/B/A OR F/K/A BRANCH                              SERVICE
BANKING AND TRUST COMPANY
and JOHN DOES 1-10,

                    Defendants.


      I hereby certify that on this date, as counsel for Truist Bank, formerly known

as Branch Banking and Trust Company (“BB&T”), as successor by merger to

Susquehanna Bank (collectively “Truist Bank”) (improperly named as “Defendant

Truist d/b/a or f/k/a Branch Banking and Trust Company”), I caused to be filed, via

electronic filing, the following documents with the United States District Court for

the District of New Jersey:

      1.    Notice of Removal to the United States District Court;

      2.    Certification of Diane A. Bettino, Esquire;

      3.    Civil Cover Sheet; and

      4.    This Certification of Service.
Case 1:20-cv-03053-RMB-AMD Document 1-4 Filed 03/19/20 Page 2 of 2 PageID: 74




      I hereby certify that on this date, I caused copies of the foregoing documents

to be served via email and overnight mail upon:

                              Lewis G. Adler, Esq.
                               26 Newton Avenue
                              Woodbury, NJ 08096
                              Attorneys for Plaintiff

                          Lee M. Perlman, Esq.
                  PERLMAN DEPETRIS CONSUMER LAW
                      1926 Greentree Road, Suite 100
                          Cherry Hill, NJ 08003
                          Attorneys for Plaintiff

      I certify that the foregoing statements made by me are true. I am aware that

if any of the foregoing statements made by me are willfully false, I am subject to

punishment.



                                      REED SMITH LLP

Dated: March 19, 2020                 By: /s/ Diane A. Bettino
                                          Diane A. Bettino

                                      506 Carnegie Center, Suite 300
                                      Princeton, NJ 08540
                                      Telephone: 609-987-0050
                                      Facsimile: 609-951-0824
                                      dbettino@reedsmith.com
                                      Attorneys for Defendant, Truist Bank




                                       -2-
